t c summary opinion united_states tax_court gerard l schroeder petitioners v commissioner of internal revenue respondent docket no 5473-02s filed date gerard l schroeder pro_se carroll d lansdell for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year the issues for decision are whether petitioner is entitled to dependency_exemption deductions and whether petitioner is entitled to the child_tax_credit some of the facts in this case have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner lived in short hills new jersey petitioner was married to deborah d schroeder ms schroeder on date the couple had three children from the marriage david schroeder born date samantha schroeder born date and denton schroeder born date collectively the children petitioner and ms schroeder were divorced on date the transcript of the divorce proceeding transcript dated date was incorporated into the dual final judgment of divorce which was dated date petitioner and ms schroeder both acknowledged at the divorce proceeding that the agreements made in the transcript were enforceable even without the signature of either party ms schroeder did not sign any documents in relation to the transcript the transcript contained the support and custody agreement agreement entered into voluntarily and willingly by petitioner and ms schroeder the agreement called for petitioner and ms schroeder to have joint legal custody of the children with ms schroeder having primary physical custody petitioner testified that the children resided with ms schroeder for more than half of the taxable_year in addition petitioner testified that he and ms schroeder collectively provided all the support for the children during but he provided the majority of the that support the agreement also contained a provision that petitioner was entitled to receive all exemptions deductions and the like on his federal_income_tax returns with respect to all three children in preparing his federal_income_tax return petitioner claimed three dependency_exemption deductions and the child_tax_credit with respect to the children petitioner claimed the deductions relying on the terms of the agreement however petitioner did not attach to his tax_return a written declaration signed by ms schroeder stating that she would not claim the children as dependents during the taxable_year in the statutory_notice_of_deficiency respondent disallowed the dependency_exemption deductions and the child_tax_credit on grounds that petitioner had not established entitlement to either we decide the deficiency issue in this case on the basis of the record without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 dependency_exemptions sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer sec_152 defines the term dependent to include a taxpayer’s child provided that more than half of the child’s support was received from the taxpayer during the calendar_year however special rules apply in the case of a child of divorced parents see sec_152 pursuant to sec_152 if a child receives over half of his support during the calendar_year from divorced parents and such child is in the custody of one or both parents for more than one-half of the calendar_year then such child is treated for purposes of sec_152 as receiving over half his support from the parent having custody for a greater portion of the calendar_year this special rule applies regardless of which parent actually provided the support sec_152 for purposes of sec_152 the parent having custody for a greater portion of the calendar_year is referred to as the custodial_parent and the term noncustodial_parent means the parent who is not the custodial_parent there are three exceptions to the support_test determined in sec_152 under these exceptions the noncustodial_parent is treated as providing over half of a child’s support if pursuant to sec_152 the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year pursuant to sec_152 there is a multiple_support_agreement between the parties as provided in sec_152 or pursuant to sec_152 there is a qualified_pre-1985_instrument providing that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child provided that certain other requisites not pertinent here are met since ms schroeder had physical custody of the children for a greater portion of than did petitioner she is the custodial_parent and petitioner is the noncustodial_parent for purposes of sec_152 accordingly petitioner is allowed the dependency_exemption deductions only if one of the three exceptions in sec_152 is met however none of the exceptions apply petitioner failed to attach a signed written declaration to his tax_return no evidence was presented with respect to a multiple_support_agreement and no qualified pre- instrument exists petitioner argues that since the agreement explicitly grants the dependency_exemption deductions to him and states that the agreement is enforceable even if not signed he is entitled to the deductions however language in a divorce decree purportedly giving a taxpayer the right to an exemption deduction does not entitle the taxpayer to the deduction in the absence of a signed written declaration required by sec_152 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir since petitioner attached no declaration whatsoever to his tax_return he is not entitled to the dependency_exemption deductions claimed for the year at issue petitioner further argues that he should be allowed the deductions in because respondent allowed the same deductions in and even though no such written declaration was attached to his tax_return in those years petitioner’s argument must fail because each taxable_year stands on its own and must be separately considered see 394_us_678 respondent is not bound in any given year to allow the same treatment permitted in a previous year see 877_f2d_624 n 7th cir 783_f2d_69 7th cir 155_f2d_164 6th cir taxpayers have no right to continue a prior tax treatment that was wrong either on the law or under the facts see 92_tc_206 the mere fact that petitioner may have obtained a windfall in prior years does not entitle him to like treatment for the taxable_year here in issue 58_tc_397 affd 481_f2d_812 10th cir see also schaeffer v commissioner tcmemo_1994_227 child_tax_credit a credit generally is allowed to a taxpayer for each qualifying_child of the taxpayer sec_24 among other requirements a qualifying_child is one for whom the taxpayer is entitled to a dependency_exemption deduction under sec_151 sec_24 because we determined above that petitioner is not entitled to the dependency_exemption deduction for his children for the taxable_year he also is not entitled to the child_tax_credit id reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
